PRUDENTIAL INVESTMENT PORTFOLIOS, INC. 10 100 Mulberry Street, GC3 Newark, NJ 07102 February 17, 2010 VIA EDGAR SUBMISSION Securities and Exchange Commission 450 Fifth Street Judiciary Plaza Washington, D.C. 20549 Re:485(b) Filing for Prudential Investment Portfolios, Inc. 10 (formerly, Strategic Partners Mutual Funds, Inc.) Registration Nos. 333-23017, 811-08085 Dear Sir or Madam: We are filing today via EDGAR a Post-Effective Amendment under Rule 485(b) to the Registration Statement of the above-referenced Registrant.This Post-Effective Amendment designates February 17, 2010 as its effective date. Thank you for your attention to this filing. Please direct any questions regarding this filing to the undersigned at (973) 802-6469. Sincerely, /s/ Jonathan D. Shain Jonathan D. Shain Assistant Secretary
